Citation Nr: 1214633	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (hereinafter referred to as "PTSD"), currently rated as 30 percent disabling. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (hereinafter referred to as "TDIU").  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968 and May 1968 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to an increased rating for PTSD, currently rated 30 percent disabling.

In May 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that  TDIU is not a separate "claim" for benefits but rather can be part of a claim for increased compensation.  As such, and given the May 2011 VA examination reports noting the Veteran's belief that he cannot work due to his PTSD, the Board has accepted the issue of entitlement to TDIU as being properly before the Board.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Correspondence from the Veteran received at the Board in March 2012 referenced potentially relevant treatment provided by a Readjustment Counseling Service affiliated with a Vet Center in Dallas, the records from which have not been obtained.  As such, and in order to fulfill the duty to assist, the RO upon remand will be requested to obtain these records and associate them with the claims file.    38 U.S.C.A. §5103A(c)(2); 38 C.F.R.§ 3.159(c)(2)(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).

In addition, on the May 2011 VA examination and during the May 2011 RO hearing, the Veteran indicated that he was receiving disability payments from the Social Security Administration (SSA).  As these records may be relevant to the claims but do not appear to have been requested, such a request should be made.

With respect to the claim for TDIU, as the resolution of the claim for an increased rating for PTSD could impact the adjudication of this claim, adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any reports from treatment at the Readjustment Counseling Service affiliated with the Dallas Vet Center, 10501 N. Central Expressway, Suite 213, Dallas, Texas 75231.

2.  Request from SSA any records relating to a disability determination made with regard to the Veteran.

3.  Readjudicate the claim for an increased rating for PTSD and adjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

